United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, HOUSTON TEXAS
PROCESSING & DISTRIBUTION FACILITY,
North Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1127
Issued: February 10, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 19, 2021 appellant filed a timely appeal from a February 25, 2021 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated January 15, 2020, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 30, 2017 appellant, then a 51-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on that date she strained her middle and lower back when
lifting a tray of mail while in the performance of duty. She stopped work on January 30, 2017.
In a February 8, 2017 initial evaluation report, Dr. Azim Karim, a physician specializing
in family medicine, reported that he treated appellant for a work -related injury on
January 30, 2015. He provided examination findings and diagnosed lumbosacral radiculopathy,
lumbar degenerative disc disease, acute lumbar disc herniation, acute lumbar strain and obesity.
Appellant came under the treatment of Dr. Steven B. Inbody, a Board-certified neurologist,
from February 27 through July 5, 2017, who diagnosed sprain of the ligaments of the thoracic
spine and sprain of the ligaments of the lumbar spine caused by lifting a mail tray at work on
January 30, 2017. Dr. Inbody opined that appellant was totally disabled from work due to the
above work-related conditions.
On March 15, 2017 OWCP accepted appellant’s claim for sprain of the ligaments of the
thoracic spine and sprain of the ligaments of the lumbar spine.
On April 12, 2017 appellant filed a claim for compensation (Form CA-7) for disability
from work, commencing March 18, 2017, as a result of her accepted employment injury. 2
In a June 2, 2017 report, Dr. Inbody requested that appellant’s claim be expanded to
include sciatic nerve injury at the right and left hip, cervical sprain of the liga ments and joints,
brachial neuritis, and cervico-cranial syndrome as causally related to the January 30, 2017 work
incident. He further requested approval of medical disability beginning January 30, 2017.
On July 6, 2017 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Nathan Hammel, a Board-certified orthopedist serving as
the district medical adviser (DMA). In a July 31, 2017 report, Dr. Hammel noted his disagreement
with Dr. Inbody’s assessment that the additional claimed neck and arm conditions were causally
related to the January 30, 2017 accepted work incident. He advised that the findings were
inconsistent and there was no clear causal link for the neck and arm conditions and no mechanical
possibility of the January 30, 2017 incident leading to sciatic nerve injuries.
By decision dated August 3, 2017, OWCP denied appellant’s claim for disability from
work, commencing March 18, 2017, and also denied the expansion of the acceptance of her claim
to include additional conditions.
OWCP subsequently received additional evidence. A January 30, 2017 magnetic
resonance imaging (MRI) scan of the lumbar spine revealed mild degenerative disc changes at L23 and L3-4, moderate degenerative disc changes with foraminal narrowing at L4-5, and mild
degenerative disc changes at L5-S1. An electromyogram (EMG) and nerve conduction velocity
(NCV) study dated March 23, 2017 revealed neurovascular compression of the peroneal branch of
2

Appellant thereafter filed multiple CA-7 forms for disability beginning March 18, 2017.

2

the left sciatic nerve at the greater sciatic notch of the left hip and tibial branch of the right sciatic
nerve at the greater sciatic notch of the right hip.
On July 19, 2018 appellant requested reconsideration.
On January 8, 2019 OWCP advised that a conflict in medical opinion evidence existed
between Dr. Inbody, appellant’s treating physician, and Dr. Hammel, OWCP’s DMA, regarding
expansion of the acceptance of her claim to include additional conditions, and whether she had
disability from work due to the accepted employment injury.
On February 5, March 13, and April 11, 2019 OWCP referred appellant to Dr. David
Vanderweide, a Board-certified orthopedist, for an impartial medical evaluation to resolve the
conflict in medical opinion between Dr. Inbody and Dr. Hammel. Appellant failed to attend the
evaluation.
In a letter dated May 7, 2019, appellant asserted that there was a conflict of interest between
Dr. Inbody and the impartial medical examiner (IME), Dr. Vanderweide that would cause bias in
her case. She additionally indicated that the IME’s office was 120 miles round trip from her home
and she could not ride long distance.
By decision dated June 24, 2019, OWCP denied modification of the August 3, 2017
decision.
On October 17, 2019 appellant requested reconsideration of the June 24, 2019 decision.
She submitted reports from Dr. Inbody dated July 12 through September 6, 2019.
By decision dated January 15, 2020, OWCP denied modification of the June 24, 2019
decision.
OWCP received additional evidence, including a January 30, 2017 MRI scan of the
thoracic spine that revealed minimal disc bulging in the upper thoracic spine (not unusual for
appellant’s age), advanced disc degeneration, and spondylosis in the lower cervical spine.
Appellant was treated by Dr. Ajay Aggarwal, a Board-certified anesthesiologist, on
November 14, 2019, February 6, March 5, and 20, 2020, for middle and low back pain that began
on January 30, 2017 while lifting trays of mail at work. Dr. Aggarwal diagnosed sprain of
ligaments of thoracic spine and sprain of ligaments of the lumbar spine. He recommended warm
moist heat, physical therapy, and lumbar transforaminal epidural steroid injections. In a duty status
report (Form CA-17) dated February 6, 2020, Dr. Aggarwal diagnosed thoracic sprain and lumbar
sprain and advised that appellant was totally disabled from work.
A June 3, 2020 report from Dr. Inbody noted that appellant remained symptomatic and
disabled from her injuries. Dr. Inbody diagnosed sprain of the ligaments of the thoracic and lumbar
spine, lesion of sciatic nerve right and left lower limbs, cervical sprain of ligaments and joints,
cervicocranial syndrome, and brachial plexus disorders. He noted that appellant was stable without
objective changes and remained incapacitated from work.

3

A computerized tomography (CT) scan of the abdomen and pelvis dated September 15,
2020 revealed multiple hepatic cysts, endplate irregularity surrounding L5 -S1, which may be
degenerative in nature, and moderate sclerosis at L4-5.
On January 20, 2021 appellant requested reconsideration of the January 15, 2020 decision.
In a January 14, 2021 statement, she indicated that, due to a conflict of opinion in her case, she
was referred to an IME. Appellant’s treating physician, Dr. Inbody, recommended that she not
attend the examination due to a conflict of interest. She requested to be referred to another IME.
By decision dated February 25, 2021, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. 4 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)). 5 Imposition of this
one-year filing limitation does not constitute an abuse of discretion. 6
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 7 Its procedures provide that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP. 8 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.9

3

5 U.S.C. § 8128(a). See also L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440
(issued March 16, 2009).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (September 2020).

6

G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
7

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
8

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 5 at Chapter 2.1602.5 (September 2020).
9

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).

4

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations12 and procedures 13 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues. 14
The most recent merit decision was OWCP’s January 15, 2020 decision, which denied
modification of the decision denying appellant’s claim for disability commencing March 18, 2017
and the expansion of the acceptance of her claim. As OWCP received her request for
reconsideration on January 20, 2021, more than one year after the January 15, 2020 merit decision,
the Board finds that it was untimely filed. Consequently, she must demonstrate clear evidence of
error on the part of OWCP.
The Board finds that the evidence of record is insufficient to demonstrate clear evidence of
error. Appellant submitted reports from Dr. Aggarwal dated November 14, 2019, and February 6,
and March 5 and 20, 2020, who treated her for middle back and low back pain that began on
January 30, 2017 while lifting trays of mail at work. He diagnosed sprain of ligaments of thoracic
spine and sprain of ligaments of the lumbar spine. Similarly, in a Form CA-17 dated February 6,
2020, Dr. Aggarwal diagnosed thoracic sprain and lumbar sprain and advised that appellant was
totally disabled from work. A June 3, 2020 report from Dr. Inbody noted diagnoses and indicated
10

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 5 at Chapter 2.1602.5(a) (September 2020).

11

U.C., Docket No. 19-1753 (issued June 10, 2020).

12

20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
13

Supra note 5 at Chapter 2.1602.4 (September 2020); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

5

that appellant was still symptomatic and remained incapacitated from work. Appellant also
submitted an MRI scan of the thoracic spine dated January 30, 2017 and a CT scan of the abdomen
and pelvis dated September 15, 2020. However, none of these reports addressed causal
relationship between appellant’s disability from work commencing March 18, 2017 and the
accepted employment injuries. They also failed to address the expansion of appellant’s claim.
This evidence, therefore, does not raise a substantial question as to the correctness of OWCP’s
January 15, 2020 merit decision. 15 None of the evidence manifests on its face that OWCP
committed an error in denying appellant’s claim for disability commencing March 18, 2017 or
expansion of her claim. Thus, the evidence is insufficient to demonstrate clear evidence of error.16
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

T.C., Docket No. 19-1709 (issued June 5, 2020); B.W., Docket No. 19-0626 (issued March 4, 2020).

16

J.C., Docket No. 20-1250 (issued May 24, 2021); W.D., Docket No. 19-0062 (issued April 15, 2019).

6

